PER CURIAM.
Ronnie N. Bolden appeals the district court’s order granting summary judgment in favor of the Commissioner of Social Security in his action for disability insurance benefits. We have reviewed the record and the district court’s opinion accepting the recommendation of the magistrate judge and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Bolden v. Massa-nari, No. CA 01-48-2 (W.D.Va. Mar. 12, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.